Citation Nr: 1047441	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the character of the appellant's discharge from active 
military service is a bar to the receipt of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was enlisted in the United States Marine Corps from 
October 1966 to May 1970.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a rating action issued in May 2006 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Subsequent to that decision, the appellant provided 
testimony via an RO hearing before the undersigned Veterans Law 
Judge (VLJ).  This occurred in October 2010.  A transcript of 
that hearing was produced and has been included in the claims 
folder for review.


FINDINGS OF FACT

1.  The appellant was enlisted in the US Marine Corps from 
October 1966 to May 1970; he did not have service outside of the 
continental United States (CONUS).  

2.  The appellant was absent without leave (AWOL) three times 
during his enlistment, with the longest AWOL period being 215 
days.

3.  The appellant received an "undesirable" discharge for his 
service.  The undesirable discharge was not subsequently upgraded 
to a discharge under honorable conditions.

4.  The appellant was not mentally incompetent or insane when he 
was AWOL.


CONCLUSION OF LAW

The appellant's discharge from service is a bar to VA benefits.  
38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.12, 3.13, 3.354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her claim, 
and to notify him or her of the evidence necessary to complete an 
application for benefits.  The Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, for the reasons stated below, the Board finds that the 
appellant is not a veteran for compensation purposes as a matter 
of law.  In VAOPGCPREC 5-2004 (July 23, 2004), VA's Office of 
General Counsel held that the VCAA does not require either notice 
or assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed facts.  
Similarly, the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  Accordingly, no 
further discussion of the VCAA is warranted with respect to the 
issue now before the Board.

The appellant served in the US Marine Corps from October 18, 
1966, to May 26, 1970.  The record indicates that the appellant 
was absent for the following periods:

January 22, 1968, to January 23, 1968		1 day
March 18, 1968, to May 22, 1968			65 days
August 8, 1969, to March 6, 1970			215 
days

Total Days AWOL					281 days

It is unclear from the record whether the service member was 
captured or turned himself in to the proper authorities, but he 
was subsequently returned to Marine Corps custody.  The record 
further indicates that the appellant was subject to a nonjudicial 
punishment action for the first AWOL period and was subject to a 
Special Courts-Martial for the second period of absence without 
leave.  The appellant was given his choice of a discharge from 
the service with an undesirable discharge in lieu of a General 
Courts-Martial with brig time.  The service member's request was 
subsequently granted and he was discharged from the Marine Corps 
on May 26, 1970.

Approximately six years later, the appellant's discharge was 
reviewed by the Department of Defense Discharge Review Program 
(Special).  The appellant's record was initially reviewed and the 
Special Panel of the DoD Discharge Review Program (Special) 
determined that the appellant's discharge should be changed to a 
"General Discharge, under honorable conditions."  The Naval 
Discharge Review Board then reviewed the appellant's packet, and 
pursuant to Public Law 95-126, the Naval Discharge Review Board 
concluded that it would not endorse the change in the discharge 
classification.  The appellant was notified that he could request 
review of the action but no further action was taken.  Hence, a 
change in his discharge classification did not occur.  The record 
does not show that the discharge was ever upgraded by the Navy 
Board for Correction of Naval Records to a General Discharge 
Under Honorable Conditions.

Approximately thirty-six years after he was discharged from 
service, the appellant applied for VA compensation and pension 
benefits.  This occurred in late December 2005.  Following a 
review of the information available in the record, the RO 
determined that the appellant did not have "good" service, and 
as such, he did not qualify for benefits.  That is, because the 
service member received an undesirable discharge, the service 
member was barred from receiving payment of VA benefits.  The RO 
went on to further make a determination as to whether the 
appellant was insane at the time of his discharge.  The RO noted 
that while the appellant was on active duty, he had been 
diagnosed as suffering from a schizoid personality disorder.  
However, the RO concluded that being diagnosed with a psychiatric 
disorder was not the same as being found to be insane.  As such, 
the appellant's claim for benefits was denied.  Again, there is 
no indication from the claims folder that the appellant sought to 
upgrade his discharge via the Department of Defense after DoD's 
determination in 1978.  Moreover, while the service member was 
asked to explain his absence, the service member never provided 
this information to the RO/VA.  The service member did, however, 
provide testimony to the Board insinuating that he committed AWOL 
because he was a conscientious objector and he could not be 
around people who were going to war, i.e., the Republic of 
Vietnam.  He did not claim that he was mentally incapacitated or 
insane during this time although he did testify note that he had 
been diagnosed with a personality disorder.  He has not however 
provided any corroborative evidence to support any of his 
assertions.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. § 
3.1(d) (2010).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on which 
the claim was based was terminated by a discharge or release 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.12 (2010).  A discharge under 
honorable conditions is binding on the VA as to the character of 
discharge.  38 C.F.R. § 3.12(a) (2010).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is found 
that the person was insane at the time of committing the offense 
causing such discharge or release.  38 C.F.R. § 3.12(b) (2010).  
Benefits are not payable where the claimant was discharged or 
released by reason of the sentence of a general court-martial.  
38 C.F.R. § 3.12(c)(2) (2010); see also 38 U.S.C.A. § 5303 (West 
2002).

Additionally, a discharge or release under other than honorable 
conditions (OTH) is considered to have been issued under 
dishonorable conditions if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge, 
because of a minor offense, will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious, or unless it is found that the 
person was insane at the time of committing the offense causing 
such discharge or release.  38 C.F.R. § 3.12(d)(4) (2010).  In 
Cropper v. Brown, 6 Vet. App. 450 (1994), the Court held that § 
5303(b) requires "that the insanity must be such that it legally 
excuses the acts of misconduct" and that "there must be a 
causal connection between the insanity and the misconduct" in 
order to demonstrate that a claimant's OTH discharge should not 
act as a bar to the grant of a service member's benefits.  
Cropper, 6 Vet. App. at 453-54.

Also, in pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) 
provides that the discharge of any person from the Armed Forces 
on the basis of an absence without authority from active duty for 
a continuous period of at least 180 days if such person was 
discharged under conditions other than honorable, unless such 
person demonstrates to the satisfaction of the VA Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence, shall bar all rights of such person under 
laws administered by the Secretary based upon the period of 
service from which discharged or dismissed, notwithstanding any 
action subsequent to the date of such discharge by a board 
established pursuant to 10 U.S.C. § 1553 (West 2002).  See also 
38 C.F.R. § 3.12(c)(6) (2010).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence will 
be considered.  This period should generally be of such quality 
and length that it can be characterized as honest, faithful and 
meritorious and of benefit to the nation.  Additionally, 
consideration may be given to reasons offered by the claimant 
including family emergencies or obligations.  These reasons 
should be evaluated in terms of the person's age, cultural 
background, educational level, and judgmental maturity.  
Consideration should be given to how the situation appeared to 
the person himself or herself and not how the adjudicator might 
have reacted.

Hardship or suffering incurred during overseas service, or as a 
result of combat wounds of other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered in 
evaluating the person's state of mind at the time the prolonged 
AWOL period began.  The existence of a valid legal defense that 
would have precluded conviction for absence without leave is also 
a factor to be used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.  38 
U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) 
(2010).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the discharge, 
then such person will not be barred from receiving benefits 
administered by the Secretary based upon the period from which 
such person was separated.  38 U.S.C.A. § 5303(b) (West 2002); 38 
C.F.R. § 3.12(b) (2010); see also 38 C.F.R. § 3.354 (2010) 
(defining insanity for purposes of determining cause of discharge 
from service). 

As a general matter, an insane person is considered one who, 
while not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who interferes 
with the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to which 
by birth and education he belongs as to lack the adaptability to 
make further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a) (2010).

In VAOPGCPREC 20-97 (May 22, 1997), VA's Office of General 
Counsel provided guidance in the interpretation of the definition 
of insanity in accordance with section 3.354.  It was observed 
that behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition of 
insanity.  It was then indicated that a determination of the 
extent to which an individual's behavior must deviate from 
his/her normal method of behavior could best be resolved by 
adjudicative personnel on a case-by-case basis in light of the 
authorities defining the scope of the term insanity.  The opinion 
further clarified that the phrase "interferes with the peace of 
society" in the regulation referred to behavior which disrupted 
the legal order of society.  The term "become antisocial" in 
the regulation referred to the development of behavior, which was 
hostile or harmful to others in a manner, which deviated sharply 
from the social norm, and which was not attributable to a 
personality disorder.  Also, the reference to "accepted 
standards of the community to which by birth and education" an 
individual belonged required consideration of an individual's 
ethnic and cultural background and level of education.  It was 
stated that the regulatory reference to "social customs of the 
community" in which an individual resided required assessment of 
an individual's conduct with regard to the contemporary values 
and customs of the community at large.

The insanity exception to the bar to VA benefits only requires 
that insanity be shown to exist at the time of the commission of 
the offense leading to discharge; there need not be a causal 
connection between the insanity and the misconduct.  See Struck 
v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 
4 Vet. App. 32, 34 (1993); see also VAOPGCPREC 20-97.  There 
still must be competent evidence, though, establishing the 
appellant was insane at the time of the offenses in question 
leading to the other than honorable discharge.  See Zang v. 
Brown, 8 Vet. App. 246, 254 (1995).

Initially, the Board points out there is no evidence that the 
appellant was insane at the time of the offenses in question that 
resulted in his dishonorable discharge.  In conjunction with his 
discharge, the appellant underwent a psychiatric examination on 
or about June 3, 1969.  The examiner reported that there was no 
clinical evidence of "delusions, hallucinations, impaired 
reality testing, thought disorder, organic brain disease, 
obsessions, or compulsions."  The appellant was found to be 
oriented to time, place, and person, but his insight and judgment 
was found to poor, impulsive, and immature.  Upon completion of 
the examination, the service psychiatrist wrote:

DIAGNOSIS:  Schizoid personality, #3200, 
chronic, moderate, EPTE, manifested by 
avoidance of close relationships with 
others, autistic thinking, emotional 
detachment, fearfulness and avoidance of 
competition . . . Degree of psychiatric 
impairment, moderate.

CONLUSIONS:
1.  It is the opinion of this examiner that 
this individual suffers from an inherent 
pre-existing personality defect which has 
not been aggravated by service, which does 
not require and will not benefit from 
psychiatric hospitalization. . . .

Since that time, the appellant has not produced any evidence from 
a qualified medical doctor who has expressed an opinion that he 
was insane prior to, during, or after his period of AWOL.  A 
doctor, including the psychiatrist that examined the appellant in 
1968, has not further concluded that the appellant was not 
suffering from "temporary" insanity.  Additionally, when asked 
during the Board hearing, the appellant did not suggest that he 
was insane.   

In regard to the minor-offense exception noted above, the Court 
in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), determined 
that "offenses that would interfere with [the] appellant's 
military duties, indeed preclude their performance. . . could not 
constitute a minor offense."  The Court has further concluded, 
via Winter v. Principi, 4 Vet. App. 29 (1993), that 32 days AWOL 
out of 176 days total service equals severe misconduct and, by 
analogy, persistent misconduct.

In this instance, the record does show that until his first 
period of AWOL, the appellant did have approximately fifteen 
months of good and faithful service.  However, the appellant did 
not serve in combat even though he served during the Vietnam War.  
He was not awarded a valourous award or any other 
award/decoration/medal that would indicate or suggest good and 
faithful service in the US Marine Corps.

The record reflects that at the time of service the service 
member had a high school education plus two years of college.  
There is no indication in the record that the appellant went on 
AWOL to attend to a family emergency or obligation.  Although it 
may be argued that the service member was a young man who did not 
understand the long-term consequences of his action, it cannot be 
said that the service member's military service was completely 
meritorious and faithful.  It is important to note that when 
asked by the VA to explain his absence, the appellant insinuated 
that he went AWOL for the third time, he did so because he was a 
conscientious objector.  However, that does not explain the 
second period of absence without leave when he was gone from his 
unit for a period of 65 days.  

Therefore, given the limited information provided, no doubt in 
good faith, by the appellant, the Board finds that compelling 
circumstances did not exist for the periods of AWOL.  The Board 
will admit that the offense was not one of moral turpitude, or 
willful and persistent misconduct.  Yet, there is sufficient 
evidence to establish that his service was dishonorable and that 
the circumstances of his discharge constitute a bar to benefits 
under the statute or regulations.  As such, the Board finds that 
the appellant's character of discharge is a bar to VA benefits.  
The appellant's claim is therefore denied.

The Board would encourage the appellant to apply to the Navy 
Board of Correction of Naval Records and request an upgraded 
discharge.  If the Navy Board of Correction of Naval Records 
subsequently upgrades the appellant's discharge to a General 
Discharge Under Honorable Conditions, the appellant should 
contact the VA and reapply for benefits.  


ORDER

The character of the appellant's discharge from active military 
service is a bar to the receipt of VA, and the appellant's claim 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


